Exhibit 10.4

Execution Copy

EQUITY COMMITMENT LETTER

Montagu V L.P,

Montagu V (US) L.P.,

Montagu V (Non-US) L.P.,

and Montagu V (D) L.P.

c/o

2 More London Riverside,

London

SE1 2AP

January 13, 2020

 

TO:

Ardi BidCo Ltd.

c/o Weil, Gotshal & Manges LLP

100 Federal Street, 34th Floor

Boston, MA 02110-1800

Attention: Shayla Kasuto Harlev

Ladies and Gentlemen:

In connection with that certain Equity Purchase Agreement, dated as of the date
hereof, by and among Ardi BidCo Ltd., a Delaware corporation (the “Buyer”), and
RTI Surgical Holdings, Inc., a Delaware corporation (the “Parent”) (as amended,
amended and restated, supplemented, or otherwise modified from time to time, the
“Agreement”), subject to the terms and conditions herein, the undersigned
private equity investment funds, (the “Investors”) are pleased to offer this
commitment to purchase, directly or indirectly, through one or more parent
companies of Buyer or otherwise, securities of Buyer subject to the terms and
conditions herein, for an aggregate purchase price in cash not to exceed
$480,000,000 (as such amount may be reduced in accordance with Section 1
hereof), that is sufficient, after taking into account the proceeds of other
cash sources (including the cash of Parent) available to Buyer, to permit Buyer
(x) to consummate the transactions contemplated by the Agreement (collectively,
the “Transaction”) on the terms and subject to the conditions set forth therein,
(y) to satisfy Buyer’s obligation to pay the aggregate amount payable pursuant
to and in accordance with Section 4.2 of the Agreement and any other amounts
payable by Buyer pursuant to the terms of the Transaction Agreements and (z) to
pay related fees and expenses pursuant to and in accordance with the Agreement
(such amount, the “Aggregate Commitment”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings given to them in the
Agreement.

1. Commitment. Subject to the terms and conditions hereof, each Investor hereby
irrevocably commits and agrees severally (and not jointly or jointly and
severally) to acquire, directly or indirectly, equity and/or debt securities of
the Buyer for an aggregate purchase price in cash not to exceed an amount equal
the percentage of the Aggregate Commitment set forth opposite such Investor’s
name on Schedule A hereto, multiplied by the

 



--------------------------------------------------------------------------------

Aggregate Commitment (such amount with respect to each Investor is such
Investor’s “Maximum Investor Commitment”). For the avoidance of doubt, the
issuer and type of securities shall be determined by each Investor in its sole
discretion. Notwithstanding anything to the contrary in this letter, (a) to the
extent the Buyer is relieved, in whole or in part, for any reason of its payment
obligations in connection with the Closing under the Agreement, the
corresponding obligation of the Investors to fund their respective Maximum
Investor Commitment hereunder shall be similarly relieved or reduced on a pro
rata basis (and without duplication), and (b) each Investor is entitled to any
and all rights, remedies, set-offs and defenses that the Buyer could assert
pursuant to the terms of the Agreement or pursuant to any applicable Laws in
connection therewith. The proceeds from the Investors’ investment up to the
Aggregate Commitment shall be used for funding the aggregate amount payable
pursuant to and in accordance with Section 4.2 of the Agreement, any other
amounts payable by Buyer pursuant to the terms of the Agreement and the payment
of related fees and expenses, and for no other purpose. No Investor shall be
obligated to fund the commitment evidenced hereby except in accordance with
Section 2 hereof. No Investor will be under any obligation to contribute, or
cause there to be contributed, pursuant to this letter, or otherwise have any
obligation or liability under this letter for, an amount in excess of such
Investor’s Maximum Investor Commitment. Each Investor may allocate all or a
portion of its Maximum Investor Commitment to other investors, and its Maximum
Investor Commitment hereunder will be reduced dollar for dollar by any amounts
actually contributed to the Buyer, or to any Affiliate of the Buyer organized to
consummate the Transaction, in each case to the extent such amounts are used
(or, without duplication, available for use) in order to satisfy the obligations
of such Investor hereunder. Solely in the event that, prior to the Closing,
Parent agrees, as evidenced by a writing executed by an officer of Parent, to
accept Buyer’s use of a “committed funds” financing arrangement pursuant to and
in accordance with Section 6.4 of the Agreement, then the Aggregate Commitment
shall be reduced by the amount of such “committed funds” financing arrangement
(and the corresponding obligation of the Investors to fund their respective
Maximum Investor Commitment hereunder shall be similarly relieved or reduced on
a pro rata basis (and without duplication)).

2. Conditions Precedent. Each Investor’s obligations to fund its Maximum
Investor Commitment shall be conditioned upon:

a. the execution and delivery of the Agreement by Parent;

b. the satisfaction or waiver of all conditions precedent to the Closing set
forth in Articles IX and X of the Agreement (except those conditions that by
their nature cannot be satisfied except by actions to be taken at the Closing,
provided that such conditions are actually satisfied or validly waived at the
Closing, or such conditions that have not been satisfied as a result of a breach
of the Agreement by Buyer); and

c. the consummation of the Closing or the occurrence of the time at which the
Closing would be required to occur in accordance with Article IV of the
Agreement.

 

-2-



--------------------------------------------------------------------------------

3. No Recourse.

a. Notwithstanding anything that may be expressed or implied in this letter to
the contrary, by its acceptance hereof, Buyer acknowledges and agrees that all
claims, obligations, liabilities, causes of action, actions, or proceedings (in
each case, whether in contract or in tort, at law or in equity, or pursuant to
statute or otherwise) that may be based upon, in respect of, arise under, out or
by reason of, be connected with, or relate in any manner to this letter, or the
negotiation, execution, performance, or breach of this letter (each, a “Claim”),
including, without limitation, any representation or warranty made in, in
connection with, or an as inducement to, this letter may be made or asserted
only against (and are expressly limited to) the Investors, as expressly
identified in the preamble to and signature page of this letter. No Person who
is not Buyer or an Investor (including, without limitation, (i) any past,
present or future director, officer, employee, incorporator, member, partner,
manager, management company, stockholder, equityholder, Affiliate (other than
Buyer), agent, assignee, attorney, or representative of, and any past, present
or future financial advisor or lender to (collectively “Affiliated Persons”) an
Investor, and (ii) any Affiliated Persons of such Affiliated Persons (the
Persons in subclauses (i) and (ii), together with their respective successors,
assigns, heirs, executors or administrators, collectively, the “Non-Parties”))
shall have any liability or obligation in respect of any Claims.

b. Without limiting the generality of the foregoing, to the maximum extent
explicitly permitted or otherwise conceivable under applicable Laws, (i) Buyer
hereby waives, releases and disclaims any and all Claims against all
Non-Parties, including, without limitation, any Claims to avoid or disregard the
entity form of an Investor or otherwise impose any liability arising out of,
relating to or in connection with a Claim on any Non-Parties, whether a Claim
granted by statute or based on theories of equity, agency, control,
instrumentality, alter ego, domination, sham, single business enterprise,
piercing the veil, unfairness, undercapitalization, or otherwise, and (ii) Buyer
disclaims any reliance upon any Non-Parties with respect to the performance of
this letter or any representation or warranty made in, in connection with, or as
an inducement to this letter.

4. Term. The Aggregate Commitment (and each Investor’s Maximum Investor
Commitment) set forth herein shall become effective on the date and time at
which the Agreement has been duly executed and delivered by all parties thereto,
including, without limitation, by Buyer, whereupon this commitment letter will
constitute the commitment of each Investor to provide the aforementioned
financing to Buyer on the terms and conditions set forth herein.

5. Termination. All obligations of each Investor arising out of or in connection
with this letter shall terminate automatically and immediately upon the earliest
to occur of: (a) the consummation of the Closing (including the payment of all
amounts payable by Buyer under Section 4.2 of the Agreement); (b) the valid
termination of the Agreement in accordance with its terms; and (c) the assertion
by Parent or its controlled Affiliates, of any Claim against any Investor or any
Non-Party (other than any Claim by Parent as a third-party beneficiary of this
letter pursuant to, and upon the terms and conditions set forth in, the proviso
of the first sentence of Section 9 of this letter ).

 

-3-



--------------------------------------------------------------------------------

6. Indemnification.

a. Buyer agrees to indemnify and to hold harmless each Investor and the
Non-Parties (collectively, the “Indemnified Persons”) from and against any and
all actions, suits, proceedings (including any investigations or inquiries),
losses, claims, damages, liabilities or expenses of any kind or nature
whatsoever that may be suffered, incurred by or asserted against or involve the
Indemnified Persons as a result of or arising out of or in any way related to
the transactions described in this letter (including those resulting from any
Indemnified Person’s negligence); provided, however, that the foregoing will not
apply to the extent found by a final decision of a court of competent
jurisdiction to have resulted solely from the gross negligence or willful
misconduct of such Indemnified Person. Buyer further agrees to pay to or
reimburse any Indemnified Person upon demand any legal or other expenses
incurred by such Indemnified Person in connection with investigating, defending,
or preparing to defend any such action, suit, claim or proceeding (including any
inquiry or investigation). The provisions of this Section 6 are independent of
all other obligations of Buyer hereunder and shall survive termination or
expiration of this letter pursuant to Section 5 above.

b. BUYER HEREBY ACKNOWLEDGES THAT THE FOREGOING INDEMNITY SHALL BE APPLICABLE TO
ALL CLAIMS, LIABILITIES, LOSSES, DAMAGES OR EXPENSES THAT HAVE RESULTED FROM OR
ARE ALLEGED TO HAVE RESULTED FROM THE ACTIVE OR PASSIVE OR THE SOLE, JOINT OR
CONCURRENT ORDINARY NEGLIGENCE OF ANY INVESTOR OR ANY OTHER INDEMNIFIED PERSON.

7. Assignment. Each Investor’s Maximum Investor Commitment evidenced by this
letter shall be assignable by each Investor; provided, however, that neither
such assignment by such Investor nor any other assignment by such Investor shall
relieve such Investor of its obligations under this letter (including such
Investor’s obligation to fund its Maximum Investor Commitment to Buyer) except
by any amounts actually contributed to Buyer by payment in cash by such
assignees on or before the Closing, as contemplated in Section 1 above, that are
available to fund the consummation of the Transaction at the Closing, and each
Investor shall remain liable in full for any unsatisfied portion of its
obligations under this letter.

8. Entire Agreement; Amendments. This letter contains the entire understanding
of the parties hereto with regard to the subject matter contained herein or
therein, and supersede all other prior representations, warranties, agreements,
understandings or letters of intent between or among any of the parties hereto.
This letter shall not be amended, modified or supplemented except by a written
instrument signed by an authorized representative of each of the parties hereto
and Parent. Any term or provision of this letter may be waived, or the time for
its performance may be extended, in writing by Parent and the party or parties
entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently authorized for the purposes of this letter if, as to any party, it
is authorized in writing by an authorized representative of such

 

-4-



--------------------------------------------------------------------------------

party. For this purpose, an email, even if it includes a signature block of the
sender, shall not be considered a “writing”, although an electronic copy of a
document duly executed on behalf of a party hereto shall be considered a
“writing” even if transmitted by email or other electronic means. The failure of
any party hereto to enforce at any time any provision of this letter shall not
be construed to be a waiver of such provision, nor in any way to affect the
validity of this letter or any part hereof or the right of any party thereafter
to enforce each and every such provision. No waiver of any breach of this letter
shall be held to constitute a waiver of any other or subsequent breach.

9. Third Party Beneficiary. Except for the Non-Parties (pursuant to Section 3
hereof), the Indemnified Persons (pursuant to Section 6 hereof) and Parent
(pursuant to this Section 9), no Person other than Buyer shall be entitled to
rely upon or enforce this letter, and this letter shall be binding upon and
inure solely to the benefit of each party hereto and nothing herein or in any
other agreement (including, without limitation, the Agreement), express or
implied, is intended to or shall confer upon any other Person any rights,
benefits or remedies whatsoever under or by reason of this letter; provided,
however, that, subject to the terms and conditions set forth in this letter and
in Section 13.12 of the Agreement, Parent is hereby made an express third party
beneficiary of this letter and may enforce this letter solely for the purpose of
(and for no other purpose, including, without limitation, any claim for damages)
seeking specific performance of Buyer’s right to cause an Investor to fund its
portion of the Aggregate Commitment (solely to the extent that Buyer is
permitted to enforce the Aggregate Commitment (and each Investor’s Maximum
Investor Commitment) pursuant to the terms and conditions of this letter and
Parent is permitted to obtain specific performance against Buyer pursuant to
Section 13.12 of the Agreement). In furtherance of the foregoing, no creditor of
Buyer or any of its Affiliates, or any Person claiming by, through or on behalf
of any of them, shall have any right to enforce this letter or to cause Buyer or
any other Person to seek to enforce this letter. For the avoidance of doubt, in
no event shall Parent (except solely pursuant to the first sentence of this
Section 9), any of its stockholders or equityholders or any of its or their
Affiliates, or any Person claiming by, through or on behalf of any of them, be
entitled to enforce this letter, and Parent (except solely pursuant to the first
sentence of this Section 9) and the stockholders and equityholders of any of the
foregoing and its or their Affiliates, and any Person claiming by, through or on
behalf of any of them, are expressly disclaimed as third-party beneficiaries
hereof. Each Investor (i) waives (x) any defenses in any action for specific
performance, including, without limitation, the defense that a remedy at law
would be adequate and (y) any requirement under any law to post a bond or other
security as a prerequisite to obtaining equitable relief and (ii) agrees not to
assert that a remedy of specific performance or other equitable relief is
unenforceable, invalid, contrary to law or equity for any reason. Without
limiting, and subject in all respects to, Buyer’s rights against Parent under
the Agreement, Buyer agrees that it will not take any actions that would, or
would reasonably be expected to, interfere with or delay Parent’s exercise of
its rights as a third party beneficiary of this letter agreement pursuant to
this Section 9.

 

-5-



--------------------------------------------------------------------------------

10. Governing Law, Submission to Jurisdiction. This letter and all claims or
causes of action (whether in contract, tort or statute) that may be based upon,
arise out of or relate to this letter or the negotiation, execution or
performance of this letter (including any claim or cause of action based upon,
arising out of or related to any representation or warranty made in or in
connection with this letter or as an inducement to enter into this letter),
shall be governed by and enforced in accordance with the laws of the State of
Delaware applicable to contracts made and performed in such State, without
giving effect to any laws of the State of Delaware that would require or permit
the application of the laws of any other jurisdiction. The parties hereby
irrevocably submit to the exclusive jurisdiction of the Court of Chancery of the
State of Delaware (or in the event, but only in the event, that such court does
not have subject matter jurisdiction over such action or proceeding, the
Superior Court of the State of Delaware (Complex Commercial Division) or, if
subject matter jurisdiction over the action or proceeding is vested exclusively
in the federal courts of the United States of America, the United States
District Court for the District of Delaware) over any dispute based on, arising
out of or relating to this letter or any of the transactions contemplated hereby
and each party hereby irrevocably agrees that all claims in respect of such
dispute or any suit, action or proceeding related thereto may be heard and
determined in such courts. The parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law. Each of the parties hereby consents to process being served by any party
to this letter in any suit, action or proceeding by the delivery of a copy
thereof in accordance with the provisions of Section 10.

11. Waiver of Jury Trial. Each party hereto waives the right to a trial by jury
in any Proceeding in connection with or relating to this letter. Each party
hereto (a) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such other party would not,
in the event of a dispute, seek to enforce the foregoing waiver, and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this letter and the other transaction agreements by, among other things,
the mutual waivers and certifications in this Section 11.

12. Severability. Wherever possible, each provision hereof shall be interpreted
in such manner as to be effective and valid under applicable law, but in case
any one or more of the provisions contained herein shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such provision
shall be ineffective to the extent, but only to the extent, of such invalidity,
illegality or unenforceability without invalidating the remainder of such
invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable; provided,
however, that this letter may not be enforced without giving effect to the
provisions in Sections 1, 2, 4, 6 and 7 hereof. No party hereto shall assert,
and each party hereto shall cause its respective Affiliates not to assert, that
this letter or any part hereof is invalid, illegal or unenforceable.

13. Execution in Counterparts. This letter may be executed in one or more
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the parties
hereto and delivered to Parent and Buyer.

 

-6-



--------------------------------------------------------------------------------

14. Confidentiality. This letter shall be treated as strictly confidential and
is being provided to Buyer solely in connection with the Agreement and the
Transaction. This letter may not be used, circulated, quoted or otherwise
referred to in any document, except with the written consent of each Investor.
Notwithstanding the foregoing, this letter may be provided to Parent and each of
its representatives and advisors who have been directed to treat this letter as
confidential, and on the condition that any such recipient agrees to treat, and
shall direct its Affiliates, representatives and advisors to so treat, this
letter as confidential.

15. Representations and Warranties. Each Investor hereby represents and warrants
that (a) it has the requisite corporate or limited partnership, as applicable,
power and authority to execute, deliver and perform this letter, (b) the
execution, delivery and performance of this letter by it has been duly and
validly authorized and approved by all necessary limited partnership action by
it, (c) this letter has been duly and validly executed and delivered by it and
constitutes a valid and legally binding obligation of it, enforceable against it
in accordance with the terms of this letter, (d) its Maximum Investor Commitment
is less than the maximum amount that it is permitted to invest in any one
portfolio investment pursuant to the terms of its constituent documents or
otherwise, (e) it has uncalled capital commitments or otherwise has available
funds in excess of the sum of its Maximum Investor Commitment hereunder plus the
aggregate amount of all other commitments and obligations it currently has
outstanding and that all funds necessary for Investor to fulfill its obligations
under this letter agreement in full shall be available to Investor for so long
as this letter agreement shall remain in effect pursuant to its terms and
(f) the execution, delivery and performance by the undersigned of this letter do
not (i) violate the organizational documents of the undersigned or (ii) violate
any applicable Law or judgment binding on the undersigned.

[THE REMAINDER OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGES FOLLOW.]

 

 

-7-



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, please sign and return a copy of this
letter.

 

                 Very truly yours,     Montagu V LP     acting by its manager
Montagu Private Equity LLP, acting by     By:  

/s/ Graham Hislop

      Name: Graham Hislop       Title: Finance Director     Montagu V (Non-US)
LP     acting by its manager Montagu Private Equity LLP, acting by     By:  

/s/ Graham Hislop

      Name: Graham Hislop       Title: Finance Director     Montagu V (US) LP  
  acting by its manager Montagu Private Equity LLP, acting by     By:  

/s/ Graham Hislop

      Name: Graham Hislop       Title: Finance Director     Montagu V (D) LP    
acting by its manager Montagu Private Equity LLP, acting by     By:  

/s/ Graham Hislop

      Name: Graham Hislop       Title: Finance Director



--------------------------------------------------------------------------------

Accepted and Acknowledged: ARDI BIDCO LTD.

 

By:  

/s/ Shayla Kasuto Harlev

  Shayla Kasuto Harlev,   solely in her capacity as attorney in fact



--------------------------------------------------------------------------------

Schedule A

 

Investor

   Pro Rata Percentage     Maximum Investor
Commitment  

Montagu V L.P

     59.945 %    $ 287,736,000  

Montagu V (Non-US) L.P.

     24.273 %    $ 116,510,400  

Montagu V (US) L.P.

     12.145 %    $ 58,296,000  

Montagu V (D) L.P.

     3.637 %    $ 17,457,600        100 %    $ 480,000,000  